Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 1 of 9 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

AMGUARD INSURANCE COMPANY,
a Pennsylvania corporation,                                         Case No.:

               Plaintiff,
v.

BUDDY’S TOWING, L.C. aka Don Edward Taylor
dba Buddy’s Towing Buddy’s Towing, LLC,
a Florida limited liability corporation;
GYORGY LABORC, an individual;
MICHAEL FINNERAN, an individual;
LORRAINE MCFEATERS, an individual;
RUKIJE HODZIC, an individual;
CORA BRADLEY, an individual;
MATTHEW WEIL, an individual;
CHELSIE ZABLO, an individual;
MICHAEL KILIONSKI, an individual;
BETTY KILIONSKI, an individual; and
MALGORZATA PTAK, an individual,

            Defendants.
_________________________________________/

                  COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, AmGUARD Insurance Company                    (hereinafter “AmGUARD”), by and

through its undersigned counsel, and pursuant to 28 U.S.C. §2201(a) and Rule 57 of the

Federal Rules of Civil Procedure, hereby files this Complaint for Declaratory Judgment

against Defendants, Buddy’s Towing, L.C. aka Don Edward Taylor DBA Buddy’s Towing

Buddy’s Towing, LLC; Gyorgy Laborc; Michael Finneran; Lorraine McFeaters; Rukije

Hodzic; Cora Bradley; Matthew Weil; Chelsie Zablo; Michael Kilionski; Betty Kilionski; and

Malgorzata Ptak (collectively, “Defendants”), and states as follows:

                                                    1

                              GORDON & REES SCULLY MANSUKHANI
                            100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 2 of 9 PageID 2




                               NATURE OF THE ACTION

       1.      This is an action for a declaratory judgment pursuant to 28 U.S.C. § 2201(a)

and Rule 57 of the Federal Rules of Civil Procedure. Defendants are parties to this action for

declaratory judgment as their rights may be affected by the outcome of this action seeking a

determination of AmGUARD’s obligations, if any, to Defendant Buddy’s Towing, L.C. aka

Don Edward Taylor DBA Buddy’s Towing Buddy’s Towing, LLC (“Buddy’s Towing”),

under a Business Auto Policy, Policy Number K2GP007711 (the “Policy”), issued by

AmGUARD to Defendant Buddy’s Towing. A true and correct copy of the Policy is attached

hereto as Exhibit “A.” Defendants are joined solely as necessary parties to be bound by the

judgment.

                              JURISDICTION AND VENUE

       2.      AmGUARD is a Pennsylvania corporation with its principal place of business

in Wilkes-Barre, Pennsylvania, and a citizen of the state of Pennsylvania.

       3.      Buddy’s Towing a Florida limited liability corporation with its principal place

of business in Daytona Beach, Volusia County, Florida, and a citizen of the state of Florida.

At all times material hereto, Buddy’s Towing operated, conducted, engaged in, and/or carried

on a business or business venture in Florida. The members of Buddy’s Towing are Don

Edward Taylor and Helen D. Taylor. Upon information and belief, Don Edward Taylor and

Helen D. Taylor are citizens of Florida, residents of Daytona Beach and are domiciled in

Volusia County, Florida.


                                                2

                          GORDON & REES SCULLY MANSUKHANI
                        100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 3 of 9 PageID 3




       4.     Upon information and belief, Gyorgy Laborc is a citizen of Florida, a resident

of Daytona Beach and is domiciled in Volusia County, Florida.

       5.     Upon information and belief, Michael Finneran is a citizen of Florida, a

resident of Port Orange and is domiciled in Volusia County, Florida.

       6.     Upon information and belief, Lorraine McFeaters is a citizen of Florida, a

resident of South Daytona and is domiciled in Volusia County, Florida.

       7.     Upon information and belief, Rukije Hodzic is a citizen of Florida, a resident

of Daytona Beach and domiciled in Volusia County, Florida.

       8.     Upon information and belief, Cora Bradley is a citizen of Florida, a resident of

Deland and domiciled in Volusia County, Florida.

       9.     Upon information and belief, Matthew Weil is a citizen of Florida, a resident

of Daytona Beach and domiciled in Volusia County, Florida.

       10.    Upon information and belief, Chelsie Zablo is a citizen of Florida, a resident

of Daytona Beach and domiciled in Volusia County, Florida.

       11.    Upon information and belief, Michael Kilionski is a citizen of Florida, a

resident of Orlando and is domiciled in Orange County, Florida.

       12.    Upon information and belief, Betty Kilionski is a citizen of Florida, a resident

of South Daytona and is domiciled in Volusia County, Florida.

       13.    Upon information and belief, Malgorzata Ptak is a citizen of Florida, a resident

of Port Orange and is domiciled in Volusia County, Florida.

       14.    This action for declaratory judgment stems from a motor vehicle accident

involving the Defendants, which occurred on September 22, 2020, in Volusia County, Florida.
                                             3

                         GORDON & REES SCULLY MANSUKHANI
                       100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 4 of 9 PageID 4




       15.     An actual controversy exists between the parties regarding the nature and

extent of AmGUARD’s obligations, if any, under the Policy issued to Buddy’s Towing, and

specifically, the Policy’s MCS-90 Endorsement, in connection with the claims for damages

arising out of the subject motor vehicle accident.

       16.     This Court has jurisdiction to hear this matter pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between AmGUARD and the

Defendants, and the amount in controversy exceeds the sum or value of $75,000, exclusive of

interests and costs. Additionally, this Court has jurisdiction over this matter pursuant to 28

U.S.C. §1331 because it is based upon a federal question, in that the Declaratory Judgment

action requires a resolution of the operation and effect of the Policy’s MCS-90 Endorsement.

       17.     This Court has authority to declare the rights and obligations of the parties

under the terms and provisions of the Policy, as provided by 28 U.S.C. §2201(a) and Rule 57

of the Federal Rules of Civil Procedure.

       18.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because several of the Defendants reside in Volusia County, Florida. Venue is also proper in

this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to the claim, specifically, the subject motor vehicle accident, occurred

in Volusia County, Florida.

                                        BACKGROUND

       19.     AmGUARD issued the Policy to Buddy’s Towing, which provided coverage

for covered losses occurring during the policy period of October 21, 2019 to October 21, 2020.

       20.     The Policy included a schedule of Covered Autos, which included a 1995
                                           4

                           GORDON & REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 5 of 9 PageID 5




International Service Truck, VIN # 1HTSLAAM4SH667829 (the “Service Truck”), owned by

Defendant Buddy’s Towing.

       21.     On September 1, 2020, Defendant Buddy’s Towing expressly requested to

delete the Service Truck from the subject Policy, effective “now,” and the Service Truck was

deleted from the Policy, effective September 3, 2020.

       22.     On September 22, 2020, David McClarion James, who was an employee of

Buddy’s Towing at that time, was operating the Service Truck in Volusia County, Florida.

Upon information and belief, based on the subject Florida Traffic Crash Report, Mr. James

was traveling on State Road 5A/South Nova Road approaching the intersection of State Road

400/Beville Road. Mr. James suffered a heart attack while he was driving, leading to a nine-

vehicle crash involving the Defendants. Mr. James was transported to Halifax Hospital and

pronounced deceased.

       23.     After the subject accident, AmGUARD was notified of claims against its

insured, Defendant Buddy’s Towing, for bodily injuries and/or property damages that were

allegedly incurred by Gyorgy Laborc; Michael Finneran; Lorraine McFeaters; Rukije Hodzic;

Cora Bradley; Matthew Weil; Chelsie Zablo; Michael Kilionski; Betty Kilionski; and/or

Malgorzata Ptak, in connection with the subject accident.

       24.     AmGUARD appointed defense counsel to represent Buddy’s Towing and is

providing a defense under a reservation of rights.

       25.     Although the Service Truck was deleted from the subject Policy, effective

September 3, 2020, and thus, it was no longer a covered auto under the Policy on the date of

the subject accident, the Policy includes an Endorsement for Motor Carrier Policies of
                                            5

                          GORDON & REES SCULLY MANSUKHANI
                        100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 6 of 9 PageID 6




Insurance for Public Liability under Sections 29 and 30 of the Motor Carrier Act of 1980 (the

“MCS-90 Endorsement”), which provides, in part:

              The insurance policy to which this endorsement is attached provides
              automobile liability insurance and is amended to assure compliance by
              the insured, within the limits stated herein, as a motor carrier of
              property, with Sections 29 and 30 of the Motor Carrier Act of 1980 and
              the rules and regulations of the Federal Motor Carrier Safety
              Administration (FMCSA).

              In consideration of the premium stated in the policy to which this
              endorsement is attached, the insurer (the company) agrees to pay,
              within the limits of liability described herein, any final judgment
              recovered against the insured for public liability resulting from
              negligence in the operation, maintenance or use of motor vehicles
              subject to the financial responsibility requirements of Sections 29 and
              30 of the Motor Carrier Act of 1980 regardless of whether or not each
              motor vehicle is specifically described in the policy and whether or not
              such negligence occurs on any route or in any territory authorized to be
              served by the insured or elsewhere. Such insurance as is afforded, for
              public liability, does not apply to injury to or death of the insured’s
              employees while engaged in the course of their employment, or
              property transported by the insured, designated as cargo. It is
              understood and agreed that no condition, provision, stipulation, or
              limitation contained in the policy, this endorsement, or any other
              endorsement thereon, or violation thereof, shall relieve the company
              from liability or from the payment of any final judgment, within the
              limits of liability herein described, irrespective of the financial
              condition, insolvency or bankruptcy of the insured. However, all terms,
              conditions, and limitations in the policy to which the endorsement is
              attached shall remain in full force and effect as binding between the
              insured and the company. The insured agrees to reimburse the company
              for any payment made by the company on account of any accident,
              claim, or suit involving a breach of the terms of the policy, and for any
              payment that the company would not have been obligated to make
              under the provisions of the policy except for the agreement contained
              in this endorsement.

              It is further understood and agreed that, upon failure of the company to
              pay any final judgment recovered against the insured as provided
              herein, the judgment creditor may maintain an action in any court of
              competent jurisdiction against the company to compel such payment.
                                              6

                         GORDON & REES SCULLY MANSUKHANI
                       100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 7 of 9 PageID 7




                The limits of the company’s liability for the amounts prescribed in this
                endorsement apply separately to each accident and any payment under
                the policy because of anyone accident shall not operate to reduce the
                liability of the company for the payment of final judgments resulting
                from any other accident.

        26.     The statutory purpose behind the MCS-90 Endorsement is “to assure that

injured members of the public are able to obtain judgment from negligent authorized interstate

carriers.”    Northland    Ins.   Co.     v.   Top    Rank     Trucking         of   Kissimmee,   Inc.,

611CV1126ORL22TBS, 2013 WL 12361936, at *4 (M.D. Fla. Jan. 29, 2013). Before an

insurer is required to indemnify an insured for “public liability,” the statute places three

conditions on “the use of motor vehicles” that must be satisfied: (1) transportation of property;

(2) by a motor carrier; (3) in interstate commerce. Id., at *5 (M.D. Fla. Jan. 29, 2013).

        COUNT I - DECLARATORY JUDGMENT AGAINST DEFENDANTS

        27.     AmGUARD repeats and restates the allegations set forth above in Paragraphs

1 through 26 of the Complaint.

        28.     As it pertains to Mr. James’s operation of the Service Truck at the time of the

subject motor vehicle accident, no evidence available to AmGUARD exists to confirm that

Mr. James was transporting any property in interstate commerce on behalf of Buddy’s Towing

as an authorized motor carrier.

        29.     As such, this declaratory action requires the resolution of the operation and

effect of the MCS-90 Endorsement.

        30.     AmGUARD and Defendants, Buddy’s Towing; Gyorgy Laborc; Michael

Finneran; Lorraine McFeaters; Rukije Hodzic; Cora Bradley; Matthew Weil; Chelsie Zablo;

                                                  7

                            GORDON & REES SCULLY MANSUKHANI
                          100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 8 of 9 PageID 8




Michael Kilionski; Betty Kilionski; and Malgorzata Ptak, have a bona fide adverse interest

and dispute, and an actual and present need for a declaration of the rights and responsibilities

of the parties under the Policy, and specifically, the MCS-90 Endorsement.

        31.     AmGUARD is entitled to a legal and equitable declaration of its rights under

the Policy, and specifically, the MCS-90 Endorsement.

        32.     All of the persons or entities having an actual, present and adverse interest are

parties to this action for declaratory judgment.

        WHEREFORE, Plaintiff, AmGUARD Insurance Company, respectfully requests

that the Court grant it the following relief:

        (a)     take jurisdiction over this matter;

        (b)     enter an order finding that AmGUARD has no duty to provide a defense,

indemnity or suretyship obligation under the Policy, including the Policy’s MCS-90

Endorsement, to Defendant Buddy’s Towing, in connection with the subject motor vehicle

accident which occurred on September 22, 2020 and/or any related claims by Defendants

Buddy’s Towing; Gyorgy Laborc; Michael Finneran; Lorraine McFeaters; Rukije Hodzic;

Cora Bradley; Matthew Weil; Chelsie Zablo; Michael Kilionski; Betty Kilionski; and

Malgorzata Ptak;

        (c)     otherwise adjudicate all of the rights and responsibilities between the parties

pursuant to the Policy, including the Policy’s MCS-90 Endorsement, including without

limitation, a determination that AmGUARD has no duty to provide a defense, indemnity or

suretyship obligation in connection with the subject motor vehicle accident which occurred on

September 22, 2020 and/or any related claims by Defendants Buddy’s Towing; Gyorgy
                                          8

                           GORDON & REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 6:21-cv-00767-PGB-DCI Document 1 Filed 04/30/21 Page 9 of 9 PageID 9




Laborc; Michael Finneran; Lorraine McFeaters; Rukije Hodzic; Cora Bradley; Matthew Weil;

Chelsie Zablo; Michael Kilionski; Betty Kilionski; and Malgorzata Ptak;

       (d)     award AmGUARD the taxable costs deemed appropriate as a result of the

prosecution of this action for declaratory relief; and

       (e)     award AmGUARD any other relief deemed just and proper.

       Respectfully submitted this 30th day of April, 2021.


                                        /s Robin Taylor Symons y
                                        Robin Taylor Symons
                                        Florida Bar No. 356832
                                        rsymons@grsm.com
                                        Robert Malani
                                        Florida Bar No. 52304
                                        rmalani@grsm.com
                                        GORDON & REES SCULLY MANSUKHANI
                                        100 SE Second Street, Suite 3900
                                        Miami, FL 33131
                                        Telephone: 305-428-5330
                                        Counsel for Plaintiff
                                        AmGUARD Insurance Company




                                                 9

                           GORDON & REES SCULLY MANSUKHANI
                         100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
